IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00253-CR

                         EX PARTE DARRYL WILLIAMS



                           MEMORANDUM OPINION


       This original proceeding, in which a pro se jailed arrestee seeks pre-indictment,

pretrial habeas corpus relief for the second time, is dismissed for lack of jurisdiction, as

was his first (and virtually identical) petition. See Ex parte Williams, No. 10-09-00229-CR,

2009 WL 2329942 (Tex. App.—Waco, July 29, 2009, orig. proceeding).



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition dismissed
Opinion delivered and filed August 19, 2009
Do not publish
[CR25]